          Case 1:20-mc-00208-PGG Document 1 Filed 05/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

EX PARTE APPLICATION OF                                                 Misc. Action No.
FREDERICK J. WARREN FOR AN                                               5:20-mc-208
                                                                        __________
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782



 EX PARTE APPLICATION OF FREDERICK J. WARREN PURSUANT TO 28 U.S.C. §
1782 FOR AN ORDER TO TAKE DISCOVERY IN AID OF A FOREIGN PROCEEDING

       Pursuant to 28 U.S.C. § 1782 (“Section 1782”) and based on the accompanying

Memorandum of Law and Declaration of David M. Orta (the “Orta Declaration”), Frederick J.

Warren (the “Applicant”) submits this application for discovery, seeking an order permitting the

Applicant to issue six subpoenas in the forms attached as Exhibits A to F to the Memorandum of

Law directing AMA Capital Partners, LLC, Fintech Advisory, Inc. and Wilk Auslander LLP

(together, the “Discovery Targets”) to produce documents and provide deposition testimony for

use in an international investment treaty arbitration.

       The arbitration is one that the Applicant, along with 27 other U.S. shareholders (the “U.S.

Shareholders”) of Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V. (“Integradora,”

and with its subsidiaries, “Oro Negro”), a Mexican oil-service company, initiated in June 2018

under the North American Free Trade Agreement (“NAFTA”) against the United Mexican States

for destroying the value of their investment in Oro Negro in violation of its NAFTA obligations

(the “NAFTA Arbitration”). Mem. of Law at p. 1.

       Section 1782 provides for discovery in the United States to assist parties in proceedings

before foreign or international tribunals. In relevant part, Section 1782 states:



                                                  1
         Case 1:20-mc-00208-PGG Document 1 Filed 05/11/20 Page 2 of 3




               The district court of the district in which a person resides or is found
               may order him to give his testimony or statement or to produce a
               document or other thing for use in a proceeding in a foreign or
               international tribunal, including criminal investigations conducted
               before formal accusation. The order may be made . . . upon the
               application of any interested person and may direct that the
               testimony or statement be given, or the document or other thing be
               produced, before a person appointed by the court.

       The statutory requirements of Section 1782 are satisfied in this case. As explained in the

accompanying Memorandum of Law, (1) the Discovery Targets “reside or are found” in this

District; (2) the discovery sought is “for use in” the NAFTA Arbitration, an international

arbitration; and (3) the Applicant is an “interested person” in the NAFTA Arbitration—he is one

of the claimants. Mem. of Law at pp. 21-23. Also as explained in the Memorandum of Law, the

discretionary factors that a court may consider when evaluating a Section 1782 application also

weigh strongly in favor of granting this Application. Id. at pp. 23-28; see Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264-66 (2004).

       For the reasons set forth above, and in the accompanying Memorandum of Law, the

Applicant respectfully moves the Court to issue an order granting this application and authorizing

the issuance of six subpoenas in the form attached to the Memorandum of Law as Exhibits A to

F.

                          [Remainder of Page Intentionally Left Blank]




                                                  2
       Case 1:20-mc-00208-PGG Document 1 Filed 05/11/20 Page 3 of 3




Dated: May 11, 2020             Respectfully submitted,
Washington, D.C.                QUINN EMANUEL URQUHART &
                                SULLIVAN, LLP

                                /s/       Kevin Reed

                                Kevin Reed (KR 5368)
                                51 Madison Ave., 22nd Floor
                                New York, New York, 10010
                                Email: kevinreed@quinnemanuel.com

                                Juan P. Morillo (pro hac vice)
                                David M. Orta (pro hac vice)
                                1300 I Street, NW, Suite 900
                                Washington, D.C. 20005
                                Telephone: (202) 538-8000
                                Facsimile: (202) 538-8100
                                Email: davidorta@quinnemanuel.com
                                Email: juanmorillo@quinnemanuel.com

                                Attorneys for the Applicant,
                                Frederick J. Warren




                                      3
